DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-18 of U.S. Patent No. 10893451 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the US Patent.
Claims 1 and 2 of present application are anticipated by claim 1 of the US Patent.
Claim 3 of the present application is anticipated by claim 2 of the US Patent.
Claim 4 of the present application is anticipated by claim 3 of the US Patent.
Claim 5 of the present application is anticipated by claim 4 of the US Patent.
Claims 6-7 of the present application are anticipated by claim 5 of the US Patent.
Claim 8 of the present application is anticipated by claim 6 of the US Patent.
Claim 9 of the present application is anticipated by claim 7 of the US Patent.

Claim 11 of the present application is anticipated by claim 9 of the US Patent.
Claim 12 of the present application is anticipated by claim 10 of the US Patent.
Claim 13 of the present application is anticipated by claim 11 of the US Patent.
Claims 14-15 of the present application are anticipated by claim 13 of the US Patent.
Claim 16 of the present application is anticipated by claim 14 of the US Patent.
Claim 17 of the present application is anticipated by claim 15 of the US Patent.
Claim 18 of the present application is anticipated by claim 16 of the US Patent.
Claim 19 of the present application is anticipated by claim 17 of the US Patent.
Claim 20 of the present application is anticipated by claim 18 of the US Patent.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the Li-Fi AP and the coordinating node performing the operations, does not reasonably provide enablement for the Li-Fi AP and the coordination node performing the operation using a shared processing circuit.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification is not enabling for using a shared processing circuit between the Li-Fi AP and the coordinating node to carry out the operation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burchardt et al. (US Publication 2017/0251365 A1).
In regards to claim 1, Burchardt et al. (US Publication 2017/0251365 A1) teaches, a coordination node for controlling communications (see figure 1, Location Access Server/Controller 5) between Light Fidelity, Li-Fi, Access Points, APs, and user equipments, UEs (see figure 1, the LiFi APs and UEs 2 (in this case a desktop unit)), the coordination node configured to perform operations to: obtain a handover (see paragraph 60; if an employee wants to access the network from the conference room, then the system would be trained to see (record) the movement (path) from the employee's usual location to the coffee room.); determine an identifier of a first Li-Fi AP providing Li-Fi communication service for a UE (see paragraph 58; The access point has a particular Location ID (access point IP/ID)); access the handover pathway data structure using the identifier of the first Li-Fi AP to determine an identifier of a second Li-Fi AP to which handover from the first Li-Fi AP can be performed; and initiate handover of the Li-Fi communication service for the UE from the first Li-Fi AP to the second Li-Fi AP (see paragraph 60 At the beginning, the employee can access the network from the Li-Fi access point (the light) above their desk and the lights immediately neighboring it.  After registering with and being handed over to a neighboring Li-Fi access point, they are permitted to connect to the next neighbor. From one light to the next, each Li-Fi access point would acknowledge that the employee/user is moving; If the movement occurs from one LIFi AP to the next, the Location ID is implied).
Claim(s) 14, 16 and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhi et al. (EP 2953277 A1).
In regards to claim 14, Zhi teaches, a Light Fidelity, Li-Fi, Access Point, AP, for communicating with user equipments, UEs, under control of a coordination node, the Li-Fi AP configured to perform operations to: receive Li-Fi signals from observed Li-Fi APs (see step 201 paragraph 30; the UE measures signals form the Visible Light Communication (VLC; also known as Li-Fi) Access points), the Li-Fi signals providing identifiers of the observed Li-Fi APs (see paragraph 30; the UE reports the measurements to the original AP; if reported back to the original AP, the ID of the measured APs is implicitly identified); generate a peer connectivity report containing an identifier of the Li-Fi AP and an accumulated listing of the identifiers of the observed Li-Fi APs (see paragraph 23; the peripheral access list has the id code of the APs the signal qualities of the APs; see paragraph 31 and step 202; the original access point makes a point of switching and selecting another access point according to threshold value and signal quality measurements of the peripheral access list) and report the peer connectivity report containing the identifier of the Li-Fi AP and the accumulated listing of the identifiers of the observed Li-Fi APs to the coordination node (see paragraph 23; the peripheral access list has the id code of the APs the signal qualities of the APs; see paragraph 31 and step 202; the original access point makes a point of switching and selecting another access point according to threshold value and signal quality measurements of the peripheral access list).
In regards to claim 16, Zhi teaches receive from a UE measurements by the UE of Li-Fi signals transmitted by the Li-Fi AP and other Li-Fi APs (see paragraph 23; the peripheral access list has the id code of the APs the signal qualities of the APs); and report an indication of the measurements in the peer connectivity report (see paragraph 30; the UE reports the measurements to the original AP).
In regards to claim 21, Zhi teaches, the operations of the Li-Fi AP and the coordination node are performed by at least one shared processor circuit (see the switching decisions of the original access point or the switching decision of the target access point in figure 3).
In regards to claim 22, Zhi teaches, the Li-Fi A is physically separate from the coordination node and communicates with the coordination node through a network interface (see the target and originating Li-Fi access points and the upper layer device in figures 2 and 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAY P PATEL/               Primary Examiner, Art Unit 2466